Matos v Chefitz (2015 NY Slip Op 02066)





Matos v Chefitz


2015 NY Slip Op 02066


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Sweeny, J.P., Renwick, Saxe, Manzanet-Daniels, Gische, JJ.


14514 300632/11

[*1] Vicki Matos, Plaintiff-Appellant,
vAllen Chefitz, M.D., Defendant, Montefiore Medical Center, Defendant-Respondent.


Alexander J. Wulick, New York, for appellant.
Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Christopher Simone of counsel), for respondent.

Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered February 11, 2014, which granted the motion of defendant Montefiore Medical Center for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established its entitlement to judgment as a matter of law by demonstrating that plaintiff's private attending physician, codefendant Allen Chefitz, M.D., was responsible for the supervision and management of plaintiff's care (see generally Hill v St. Clare's Hosp., 67 NY2d 72, 79 [1986]).
In opposition, plaintiff failed to raise a triable issue of fact on the theory that Montefiore's staff failed to contact her private attending physician, or other surgeons, in light of her purported symptoms of ischemic bowel disease (cf. Augustin v Beth Israel Hosp., 185 AD2d 203, 205 [1st Dept 1992] [hospital liable, inter alia, for failure of recovery room staff to contact plaintiff's surgeon promptly when plaintiff went into shock]). The record evidence shows that Dr. Chefitz, plaintiff's attending physician, followed her care throughout her stay, including the period that allegedly encompassed the onset of her purported symptoms. Dr. Chefitz's affirmation "directly contradicts [his prior sworn deposition testimony] without any explanation accounting for the disparity" (Telfeyan v City of New York, 40 AD3d 372, 373 [1st Dept 2007]). Moreover, such affirmation, which supported plaintiff's discrete theory of her case, was "obviously prepared in support of ongoing litigation," (id.) and was submitted while Dr. Chefitz's own motion for summary judgment against plaintiff was pending, and when plaintiff elected not to oppose his [*2]motion. Accordingly, the affirmation is insufficient to defeat Montefiore's properly supported motion for summary judgment (Harty v Lenci, 294 AD2d 296, 298 [1st Dept 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK